Citation Nr: 0500047	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  04-21 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont



THE ISSUES

1.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder, to include post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a claimed bilateral 
knee disorder.  



REPRESENTATION

Appellant represented by:	The American Legion







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1975 to 
August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the RO.  

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in August 2004.  A 
transcript of the veteran's hearing has been associated with 
the record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.



REMAND

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law in November 2000 
and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The Act 
and the implementing regulations are applicable to the 
appellant's reopened claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With regard to his claim of service connection for an 
acquired psychiatric disorder, the veteran alleges that he 
has psychiatric problems due to the abuse from a superior 
noncommissioned officer during service.  

The Board notes that the veteran has been given a variety of 
diagnoses, to include PTSD and bipolar affective disorder.  
In May 2003 a VA psychiatric examiner rendered a diagnosis of 
anxiety disorder, not otherwise specified.  He also indicated 
that the veteran did not meet the criteria for PTSD.  

However, the examiner stated that the veteran's anxiety 
disorder was related to abuse that the veteran claimed had 
occurred during his time in service.  The Board observes that 
the veteran's allegations of abuse during his active service 
have not been substantiated.  Moreover, a large volume of 
records was received subsequent to the veteran's May 2003 
examination.  

The Board also notes that records of numerous psychiatric 
hospitalizations reflect a diagnosis of PTSD, apparently 
based on the veteran's reports of severe childhood abuse by 
his father.  There are also VA progress notes indicating that 
the veteran has a dependent personality disorder.  

Based upon the above-discussed evidence, the nature and 
etiology of any currently present psychiatric disorder is 
unclear at this time.  Additionally, in view of the fact that 
the May 2003 examiner did not have access to much of the 
evidence that is currently of record, the Board concludes 
that a further examination is in order.  

With respect to his claim of service connection for a 
bilateral knee disability, the veteran testified in August 
2004 that he had undergone four surgeries on his right knee.  
He was unable to recall the date of the first surgery.  He 
did indicate that his most recent surgery had taken place at 
a hospital in Littleton, New Hampshire.  

As private treatment records pertaining to treatment for the 
veteran's claimed bilateral knee disability might be 
supportive of his claim, he should be provided the 
opportunity to submit or more specifically identify them.  

In light of these circumstances, the Board has concluded that 
further development is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send the veteran a 
letter with respect to the issue on 
appeal that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The veteran should be 
requested to provide as much information 
as possible concerning the specific 
circumstances of his alleged stressors, 
such as the dates, locations, units 
involved, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, and units of assignment.  

The veteran should also be specifically 
requested to fully identify the 
facilities at which his claimed knee 
surgeries were carried out, and the 
physicians who conducted those surgeries.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by him, the RO should 
so inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
whether he has PTSD due to a verified 
stressor(s).  The claims folders, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  The examiner should 
determine the nature and extent of any 
currently demonstrated acquired 
psychiatric disorders.  A diagnosis of 
PTSD under DSM IV criteria should be made 
or ruled out.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor or stressors that support that 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  The complete rationale for 
all opinions expressed should be set 
forth in the examination report.

The examination should also address the 
nature and likely etiology of any 
currently present acquired psychiatric 
disorder.  Based upon the review of the 
claims folder and the examination 
results, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran currently 
is suffering from innocently acquired 
psychiatric disability due to any event 
or injury during his active military 
service.  The rationale for all opinions 
expressed must be clearly set forth by 
the examiner in the examination report.  

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Such development 
should include a VA examination to 
determine the nature and etiology of the 
veteran's claimed bilateral knee 
disability, if such examination is 
indicated by any additional evidence 
obtained.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



